DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants’ amendment/remarks filed on September 6, 2022.  This action is made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

III.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

IV.	Claim 20 limitations “means for acting upon at least one feature action on behalf of the user” and “means for interacting with a 3D end point on the basis of the at least one feature action” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification describes a Feature (actions) 508 step (see specification page 12 at paragraph [0029] and Fig. 5) and 3D end points such as 3D Viewer 512 (see specification page 12 at paragraph [0029] and Fig. 5).  However, the specification does not sufficiently disclose how or in what way the Feature (actions) are acted upon on behalf of the user and how or in what way the 3D end points are interacted with on the basis of the at least one feature option.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


V.	Claims 1-21 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “acting upon at least one feature action on behalf of the user” in line 7 and “interacting with a 3D end point on the basis of the at least one feature action” in line 9.  The specification describes a Feature (actions) 508 step (see specification page 12 at paragraph [0029] and Fig. 5) and 3D end points such as 3D Viewer 512 (see specification page 12 at paragraph [0029] and Fig. 5).  However, the specification does not sufficiently disclose how or in what way the Feature (actions) are acted upon on behalf of the user and how or in what way the 3D end points are interacted with on the basis of the at least one feature action.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claims 1 “acting upon at least one feature action on behalf of the user” and “interacting with a 3D end point on the basis of the at least one feature action” as the user making a selection and/or some other input at a user device.
Claim 1 recites “providing a final output that takes into account the interaction with the 3D end point; thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction” in lines 10-12.  It is unclear how and/or in what way “providing a final output that takes into account the interaction with the 3D end point” relates to “enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction”.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination the examiner will treat the following quotation from claim 1, “precisely position building information” as “identity a precise position of building information”.
Claims 2-19 are dependent on claim 1 and are rejected for indefiniteness as well under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
Claim 20 recites “providing a final output that takes into account the interaction with the 3D end point; thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction” in lines 9-12.  It is unclear how and/or in what way “providing a final output that takes into account the interaction with the 3D end point” relates to “enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction”.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 21 is dependent on claim 20 and are rejected for indefiniteness as well under 35 U.S.C. 112(b) for the same reasons given above regarding claim 20.
For purposes of examination the examiner will treat the following quotation from claim 20, “precisely position building information” as “identity a precise position of building information”.
The following prior art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

VI.	Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasson et al. (US 10,846,806 B2).
Regarding claim 1 Sasson teaches a method of geo-location for building sites (see col. 9, lines 26-30; col. 15, lines 45-52; col. 32, lines 65-67; col. 33, lines 1-2; col. 34, lines 37-41; col. 44, lines 6-11, An image of an object is captured at a particular location (such as at a particular set of coordinates specifying a location) in a construction site.  This reads on a method of geo-location for building sites), the method comprising:
 (a) providing means for determining a precise location (see col. 9, lines 26-30 and col. 15, lines 45-52, Image data is captured from a construction site using at least one wearable image sensor worn by construction workers and/or persons in the construction site.  The image sensor is configured to obtain positioning information (see col. 9, lines 13-26).  This reads on providing means for determining a precise location);
 (b) providing an application (see col. 25, lines 6-14; Fig. 9; and claim 19, the execution of the steps in Fig. 9 using computer implementable instructions reads on providing an application); 
(c) starting the application (see col. 32, lines 65-67 and col. 34, lines 37-39 and Fig. 9, obtaining position data associated with the image data reads on starting the application); 
(d) providing at least one feature option to the user of the application, the at least one feature option including at least one option that uses the precise position (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on providing at least one feature option to the user of the application, the at least one feature option including at least one option that uses the precise position); 
(e) acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option);
(f) interacting with a 3D end point on the basis of the at least one feature action (see col. 9, lines 64-67 and col. 10, lines 1-2 & 20-24, The user can interact with user input/output devices such as touch screen and/or display screen to select objects.  The image data displayed on screen can be 3D images (see col. 56, lines 64-67 and col. 57, lines 1-2).  This reads on interacting with a 3D end point on the basis of the at least one feature action); 
(g) providing a final output that takes into account the interaction with the 3D end point (see col. 30, lines 17-40; col. 33, lines 8-18; and col. 34, lines 49-56 and Fig. 9, selected objects may be presented to the user based on object selection using user input/output devices and this reads on providing a final output that takes into account the interaction with the 3D end point); thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction (see col. 26, lines 21-39; col. 30, lines 17-40; col. 33, lines 8-18; and col. 34, lines 49-56 and Fig. 9, Objects with precise position data can be selected and information related to the selected objects can be presented to the user.  The presented information refers to identified discrepancies between the construction site and electronic records (see col. 26, lines 21-39 and claim 1) and this reads on enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction).
Regarding claim 16 Sasson teaches wherein providing the application occurs on an Application Specific Machine (see col. 6, lines 56-63 & col. 7, lines 16-21 and Fig. 2B, apparatus configured to execute software programs stored in memory reads on wherein providing the application occurs on an Application Specific Machine).
Regarding claim 17 Sasson teaches wherein starting the application occurs on an Application Specific Machine (see col. 6, lines 56-63 & col. 7, lines 16-21 and Fig. 2B, apparatus configured to execute software programs stored in memory reads on wherein starting the application occurs on an Application Specific Machine).
Regarding claim 18 Sasson teaches wherein the at least one feature option includes at least one of Calibration, Red-Dot tracking, Position tracking, Define (0,0,0) related to model, Reset to known points, Add a point, Add issue, Show room related information, Navigate to issue or room, or Record topography (see col. 8, lines 58-63, sensors perform object tracking (selected object (see col. 34, lines 49-52) and detecting moving objects in an environment and this reads one at least one feature option includes at least one of position tracking).
Regarding claim 19 Sasson teaches wherein the 3D endpoint is a 3D SAAS or a 3D Viewer (see col. 8, lines 6-10 and col. 10, lines 20-24, display devices configured to output visual information, including 3D images and 3D videos, to users such as augmented reality display systems reads on wherein the 3D endpoint is a 3D Viewer).
Regarding claim 20 Sasson teaches a system of geo-location for building sites (see col. 9, lines 26-30; col. 15, lines 45-52; col. 32, lines 65-67; col. 33, lines 1-2; col. 34, lines 37-41; col. 44, lines 6-11, An image of an object is captured at a particular location (such as at a particular set of coordinates specifying a location) in a construction site.  This reads on a method of geo-location for building sites), the system comprising:
 (a) means for determining a precise location (see col. 9, lines 26-30 and col. 15, lines 45-52, Image data is captured from a construction site using at least one wearable image sensor worn by construction workers and/or persons in the construction site.  The image sensor is configured to obtain positioning information (see col. 9, lines 13-26).  This reads on providing means for determining a precise location);
 (b) an application (see col. 25, lines 6-14; Fig. 9; and claim 19, the execution of the steps in Fig. 9 using computer implementable instructions reads on an application); 
(c) means for starting the application (see col. 32, lines 65-67 and col. 34, lines 37-39 and Fig. 9, obtaining position data associated with the image data reads on means for starting the application); 
(d) at least one feature option provided to the user of the application, the at least one feature option including at least one option that uses the precise position (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on at least one feature option provided to the user of the application, the at least one feature option including at least one option that uses the precise position); 
(e) means for acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option (see col. 34, lines 37-41 & 49-56 and Fig. 9, objects associated with the position data can be selected from objects database 605 (see col. 13, lines 23-30) and this reads on acting upon at least one feature action on behalf of the user, the at least one feature action including at least one action that uses the at least one feature option);
(f) means for interacting with a 3D end point on the basis of the at least one feature action (see col. 9, lines 64-67 and col. 10, lines 1-2 & 20-24, The user can interact with user input/output devices such as touch screen and/or display screen to select objects.  The image data displayed on screen can be 3D images (see col. 56, lines 64-67 and col. 57, lines 1-2).  This reads on means for interacting with a 3D end point on the basis of the at least one feature action); 
(g) means for providing a final output that takes into account the interaction with the 3D end point (see col. 30, lines 17-40; col. 33, lines 8-18; and col. 34, lines 49-56 and Fig. 9, selected objects may be presented to the user based on object selection using user input/output devices and this reads on means for providing a final output that takes into account the interaction with the 3D end point); thereby enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction (see col. 26, lines 21-39; col. 30, lines 17-40; col. 33, lines 8-18; and col. 34, lines 49-56 and Fig. 9, Objects with precise position data can be selected and information related to the selected objects can be presented to the user.  The presented information refers to identified discrepancies between the construction site and electronic records (see col. 26, lines 21-39 and claim 1) and this reads on enabling users to precisely position building information that specifies precise construction deficiencies of a building site in a 3D model and to address those deficiencies during construction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
VII.	Claims 2-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 10,846,806 B2) in view Kandasamy et al. (US 2018/0120443 A1).	Regarding claim 2 Sasson teaches the method according to claim 1 except for wherein the step of providing the means for determining a precise position includes the act of inertial motion tracking from a known position.
Kandasamy teaches determining a precise position includes the act of inertial motion tracking from a known position (see paragraph [0028] and Fig. 7, position may be determined with respect to a base position using data from inertial sensors (730) and this reads on determining a precise position includes the act of inertial motion tracking from a known position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining a precise position in Sasson adapt to include the act of inertial motion tracking from a known position because inertial motion tracking is well-known to be used in positioning systems and it can be applied to the apparatus including positioning sensor in Sasson (see Sasson, col. 9, lines 13-30) in the same way as it is applied in Kandasamy (see Kandasamy above).  The combination would allow for an efficient and precise position determining mechanism (see Kandasamy, abstract).
Regarding claim 3 Kandasamy teaches wherein the inertial motion tracking act is performed using an Inertial Motion Unit (see paragraph [0049] and Fig. 7, sensor positioning engine including inertial positioning engine 790 for determining a current position reads on inertial motion tracking act is performed using an Inertial Motion Unit).
Regarding claim 4 Kandasamy teaches wherein the inertial motion tracking act further comprising the act of connecting with the Inertial Motion Unit using Bluetooth Low Entergy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection (see paragraphs [0045] & [0049], one or more processors together with bus 772 allow for the connection with the inertial positioning engine and reads on the act of connecting with the Inertial Motion Unit using Bluetooth Low Entergy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection).
Regarding claim 21 the Sasson teaches the system of claim 20 except for wherein determining a precise position comprises an inertial motion unit or a device enabled with dead position reckoning using wireless signals.
Kandasamy teaches wherein an inertial motion tracking act is performed using an Inertial Motion Unit (see paragraph [0049] and Fig. 7, sensor positioning engine including inertial positioning engine 790 for determining a current position reads on inertial motion tracking act is performed using an Inertial Motion Unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining a precise position in Sasson adapt to include an inertial motion unit because inertial motion tracking is well-known to be used in positioning systems and it can be applied to the apparatus including positioning sensor in Sasson (see Sasson, col. 9, lines 13-30) in the same way as it is applied in Kandasamy (see Kandasamy above).  The combination would allow for an efficient and precise position determining mechanism (see Kandasamy, abstract).

VIII.	Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 10,846,806 B2) in view Aasen et al. (US 2021/0063526 A1).
Regarding claim 5 Sasson teaches the method according to claim 1 except for determining a precise position includes the act of dead position reckoning using wireless signals.
Aasen teaches dead position reckoning using wireless signals (see paragraph [0057], positioning using dead-reckoning system, based on IP address, by using triangulation and/or proximity to cell towers reads on determining a precise position includes the act of dead position reckoning using wireless signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make determining a precise position in Sasson adapt to include the act of the act of dead position reckoning using wireless signals because dead position reckoning is well-known to be used in positioning systems and it can be applied to the apparatus including positioning sensor in Sasson (see Sasson, col. 9, lines 13-30) in the same way as it is applied in Aasen (see Kandasamy above).  The combination would allow for an efficient and precise position determining mechanism (see Aasen above).
Regarding claim 6 Aasen teaches wherein the act of dead position reckoning includes the act of using an angle of arrival of the wireless signals (see paragraphs [0019] & [0057], Position/location can be determined using a dead reckoning system based on IP address by using triangulation.  Triangulation uses various signal measurements such as angle of arrival and this reads on wherein the act of dead position reckoning includes the act of using an angle of arrival of the wireless signals).
Regarding claim 7 Aasen teaches wherein the act of dead position reckoning includes the act of using a time of arrival of the wireless signals (see paragraphs [0019] & [0057], Position/location can be determined using a dead reckoning system based on IP address by using triangulation.  Triangulation uses various signal measurements such as angle of arrival and this reads on wherein the act of dead position reckoning includes the act of using an time arrival of the wireless signals).
Regarding claim 14 Aasen teaches wherein the wireless signals include positioning system signals (see paragraph [0019], signals received from transmitting devices to determine position and/or signals measured and used to facilitate determination of location read on wherein the wireless signals include positioning system signals).
Regarding claim 15 Aasen teaches wherein the positioning system includes at least one of GPS, GLONASS, BDS, or Galileo (see paragraph [0057]).

IX.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasson et al. (US 10,846,806 B2) in view Aasen et al. (US 2021/0063526 A1) and Elias (US 2018/0014150 A1).
Regarding claim 8 Sasson and Aasen teach the method according to claim 5 except for wherein the wireless signals use a long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions.
Elias teaches wireless signals using long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions (see paragraph [0080] and Fig. 2, device using LoRa module for detecting three or more beacon signals in proximity of the device for triangulation reads on wireless signals using long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wireless signals in the Sasson and Aasen combination adapt to include using a long-range wireless communication protocol technology using at least one Transponder and at least three receiver/transmitters at known positions because long range wireless communication protocol is well-known to be used in positioning systems and it can be applied to the apparatus including positioning sensor in Sasson and Aasen combination (see Sasson, col. 9, lines 13-30) in the same way as it is applied in Elias (see Kandasamy above).  The combination would allow for an efficient and versatile position determining mechanism (see Elias above).
Regarding claim 9 Elias teaches wherein the long-range wireless communication protocol technology includes at least one optional transceiver (see paragraph [0080] and Fig. 12, LoRa module 412 communicates with server and reads on wherein the long-range wireless communication protocol technology includes at least one optional transceiver).
Regarding claim 10 Elias teaches wherein the long range communication protocol technology includes at least one sensor data back connected to at least one receiver/transmitter (see paragraph [0080] and Fig. 12, The LoRa module 410 collects detected signals from three or more terminals and uses it to determine current location.  The location is communicated from the LoRa module to the LoRa gateway.  This reads on wherein the long range communication protocol technology includes at least one sensor data back connected to at least one receiver/transmitter).
Regarding claim 11 Elias teaches at least one remote transceiver provided at a remote environment connected to a computer or cloud based database software (see paragraph [0080] and Fig. 12, a (cloud) server (see paragraph [0044]) receives the location information from the LoRa module via LoRa gateway and this reads on at least one remote transceiver provided at a remote environment connected to a computer or cloud based database software).
Regarding claim 12 Elias teaches wherein the long-range wireless communication protocol is LoRa technology (see paragraph [0080] and Fig. 12).
Regarding claim 13 Elias teaches wherein the application requests the Transponder send a precise position via at least one of Bluetooth Low Energy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection (see paragraph [0044] and Fig. , information regarding location can be transmitted via a LoRa WAN to a cloud server and this reads on wherein the application requests the Transponder send a precise position via at least one of Bluetooth Low Energy (BLE), Bluetooth, WiFi, USB or other wired connection or wireless connection).

Response to Arguments
X.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
1.  Claim Rejections – 35 USC 112
Regarding the 35 U.S.C. 112(b) rejection of claims 1-21 applicant provides no arguments/reasoning as to why claims 1-21 would be “clear to a person of ordinary skill in the art having regard the specification”.  Applicant goes on to state that “the instant claims satisfy the requirements to particularly and distinctly claim the invention” but again offers no arguments/reasoning in support.
Therefore, the 35 U.S.C. 112(b) rejection of claims 1-21 will remain for the reasons given above in section IV and section V.

2.  Claim Rejections – 35 USC 102(a)(2)
Regarding the 35 USC 102(a)(2) rejection of claims 1 and 16-20 applicant argues that in Sasson the positioning sensor is used to locate apparatus 200 itself and that apparatus 200 is not part of the building site.  Therefore, the apparatus 200 in Sasson does not enable users to “precisely position building information”.
The examiner disagrees.
Claims 1 and 20 recite “geo-location for building sites”; “determining a precise position”; and “precisely position building information” (see claim 1, lines 1 & 2 and claim 20, lines 1 & 2).  For purposes of examination the examiner will treat the following quotation from claims 1 and 20, “precisely position building information” as “identity position of building information” (see 112(b) rejection above).
Sasson teaches a method and system of geo-location for building sites; determining a precise position; and precisely position building information (see col. 9, lines 26-30; col. 15, lines 45-52; col. 32, lines 65-67; col. 33, lines 1-2; col. 34, lines 37-41; col. 44, lines 6-11).
 Apparatus 200 includes one or more positioning sensors to obtain positioning information of apparatus 200 (see col. 9, lines 26-30).  The apparatus 200 is also used to obtain image data captured from a construction (building site) site (see col. 15, lines 45-47).  The apparatus 200 may be configured to be wearable by constructions workers or other persons in the construction (building site) site (see col. 15, lines 45-57).  Image data is captured from the construction site (building site)  from the wearable image sensor located in the construction site (building site) (see col. 32, lines 65-67).  The image is analyzed to detect at least one object in the construction site (see col. 33, lines 1-2).  The actual position of the object in the construction site is provided to the user, for example, by providing to the user an indicator of the object position such as a particular set of coordinates specifying a location (see col. 33, lines 8-15 and col. 44, lines 6-11).  
The above teaching in Sasson reads on a method and system of geo-location for building sites because the apparatus 200 is wearable by a construction worker or person in the building site and it is capable of identifying the position of objects located in the building site including coordinates specifying location.  
The above teaching in Sasson reads on “determining a precise position” and “precisely position building information” because a precise position of an object in the construction site is provided and the object can be considered building information with a precise position that has been identified.
Therefore, Sasson teaches the limitations as recited in claims 1 and 20 and the claims remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasson.

3.  Claim Rejections – 35 USC 103
Applicant argues that claims 2-4 and 21 are patentable over Sasson and Kandasamy for the following reasons:
Firstly, in Sasson the positioning sensor is used to locate apparatus 200 itself and that apparatus 200 is not part of the building site.  Therefore, the apparatus 200 in Sasson does not enable users to “precisely position building information”.
Secondly, that the instant invention operates without visual analysis or references.
Thirdly, that there would be no motivation to modify Sasson with Kandasamy.
The examiner disagrees.
First, Sasson teaches determining a precise position and precisely position building information (see col. 9, lines 26-30; col. 15, lines 45-52; col. 32, lines 65-67; col. 33, lines 1-2; col. 34, lines 37-41; col. 44, lines 6-11).
 Apparatus 200 includes one or more positioning sensors to obtain positioning information of apparatus 200 (see col. 9, lines 26-30).  The apparatus 200 is also used to obtain image data captured from a construction (building site) site (see col. 15, lines 45-47).  The apparatus 200 may be configured to be wearable by constructions workers or other persons in the construction (building site) site (see col. 15, lines 45-57).  Image data is captured from the construction site (building site)  from the wearable image sensor located in the construction site (building site) (see col. 32, lines 65-67).  The image is analyzed to detect at least one object in the construction site (see col. 33, lines 1-2).  The actual position of the object in the construction site is provided to the user, for example, by providing to the user an indicator of the object position such as a particular set of coordinates specifying a location (see col. 33, lines 8-15 and col. 44, lines 6-11).  
The above teaching in Sasson reads on “determining a precise position” and “precisely position building information” because a precise position of an object in the construction site is provided and the object can be considered building information with a precise position that has been identified.
Second, the claims makes no mention of operating without visual analysis or references.
Third, the combination of Sasson and Kandasamy teach the limitations recited in claims 2-4 and 21.  Sasson teaches the method according to claim 1 except for the inertial motion tracking limitations recited in claims 2-4 and 21 above. Kandasamy is being used to teach the inertial motion tracking limitations recited in claims 2-4 and 21 above.  It would have been obvious to one of ordinary skill in the art to make determining a precise position in Sasson adapt to include the inertial tracking limitations recited in claims 2-4 above because inertial motion tracking is well-known to be used in positioning systems and it can be applied to the apparatus including positioning sensor in Sasson (see Sasson, col. 9, lines 13-30) in the same way as it is applied in Kandasamy (see Kandasamy above).  The combination would allow for an efficient and precise position determining mechanism (see Kandasamy, abstract).
Therefore, the Sasson and Kandasamy combination teaches the limitations as recited in claims 2-4 and 21 above and the claims remain rejected under 35 U.S.C. 103 as obvious over the Sasson and Kandasamy combination.


4.  Claim Rejections – 35 USC 103
Applicant argues that claims 5-7 and 14-15 are patentable over Sasson and Aasen for at least the same reasons as set out above regarding Sasson not teaching all the features of claim 1 and not motivation to combine Sasson with Aasen.
The examiner disagrees.
The combination of Sasson and Aasen teach the limitations as recited in claims 5-7 and 14-15 for the reasons given above regarding the 103 rejection of claims 5-7 and 14-15.  Sasson teaches all of the features of claim 1 for the reasons given above.  
The combination of Sasson and Aasen teach the limitations recited in claims 5-7 and 14-15.  Sasson teaches the method according to claim 1 except for the inertial motion tracking limitations recited in claims 5-7 and 14-15 above. Aasen is being used to teach the dead position reckoning limitations recited in claims 5-7 and 14-15 above.  It would have been obvious to one of ordinary skill in the art to make determining a precise position in Sasson adapt to include the dead position reckoning limitations recited in claims 5-7 and 14-15 above because dead position reckoning is well-known to be used in positioning systems and it can be applied to the apparatus including positioning sensor in Sasson (see Sasson, col. 9, lines 13-30) in the same way as it is applied in Aasen (see Kandasamy above).  The combination would allow for an efficient and precise position determining mechanism (see Aasen above).

5.  Claim Rejections – 35 USC 103
Applicant argues that claims 8-16 are patentable over Sasson, Aasen, and Ellis for at least the same reasons as set out above regarding the rejection of claims 5-7 and 14-15 for obviousness.
The examiner disagrees.
The combination of Sasson, Aasen, and Ellis teach the limitations as recited in claims 8-16 for reasons given above regarding the 103 rejection of claims 8-16.  

Conclusion
XI.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
November 23, 2022